—Order, Supreme Court, New York County (Emily Goodman, J.), entered February 6, 1999, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
A triable issue of fact exists as to whether defendant had constructive notice of the puddle of water in defendant’s cafeteria that allegedly caused plaintiff to slip and fall, where the documentary and testimonial evidence demonstrates that this condition may have been observed as much as a half hour prior to the occurrence (see, Rose v Da Ecib USA, 259 AD2d 258). Concur — Tom, J. P., Andrias, Saxe and Friedman, JJ.